DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-27 have been examined.
Claims 6-15 have been cancelled.
Claims 16-27 have been added.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 16-27 allowed.
The following is an examiner’s statement of reasons for allowance: The claim objections and rejections under 35 U.S.C. 112(b) of Claims 6-15 have been rendered moot by the 07/12/2022 claim amendments, as these amendments have cancelled Claims 6-15, and the subject matter necessitating these objections and rejections has not been repeated in the newly added claims.
Regarding the prior art, the closest prior art of record is Biderman et al. (2016/0014252) and Hatori et al. (JP2002297910A).
Biderman et al. teaches a bicycle motorized wheel in communication with a mobile device, where a user may select an operational mode of the wheel such as a maximum speed control mode that causes braking on hills, where this mode may also determine a maximum permitted speed with respect to particular legal jurisdictions as determined by a global positioning unit (Biderman et al.; see P[0847] and P[0851]).
Hatori et al. teaches a vehicle terminal which may be provided in a bicycle with a motor (Hatori et al.; see P[0035]), and where driving data acquired by sensors such as sudden braking may be transmitted to a server, where the transmission may be in real-time (Hatori et al.; see P[0028], P[0052] and P[0075]).
With respect to Claim 16 of the present application, the prior art taken either alone or in combination with other prior art fails to teach or render obvious the claimed setting of a braking condition for a bicycle from a portable device that wirelessly communicates with a control unit of the bicycle, where the braking conditions include “a braking condition for sidewalks and a braking condition for intersections, the braking condition for sidewalks specifying a speed limit for when the bicycle is on a sidewalk and the braking condition for intersections specifying a speed limit for when the bicycle is at an intersection”, where the braking conditions for Claim 22 include “a braking condition for sidewalks and a braking condition for intersections, the braking condition for sidewalks specifying a speed limit for when the bicycle is on a sidewalk and the braking condition for intersections specifying a speed limit for when the bicycle is at an intersection” and the braking conditions for Claim 24 include “a braking condition for sidewalks, a braking condition for intersections, and a braking condition for roadways, the braking condition for sidewalks specifying a single speed limit for when the bicycle is on any sidewalk, the braking condition for intersections specifying a single speed limit for when the bicycle is at any intersection, and the braking condition for roadways specifying a single speed limit for when the bicycle is on any roadway”.
As explained above, prior art Biderman et al. does teach that a mobile device may be used to set a particular mode of speed control for a bicycle, and does teach that a bicycle location may be used to determine a speed limit for a bicycle, however, Biderman et al. does not teach using a mobile device or portable device to wirelessly communicate the braking conditions for various locations such as the claimed locations to a bicycle control unit, so that the control unit will control braking according to the received braking conditions when the current location of the bicycle corresponds to a location indicated in the braking conditions. The claimed invention can be seen to be directed to claimed advantages over the prior art of a specific type of control system for a bicycle that allows for specific control of bicycle braking for locations that are specified from a portable device, and the Examiner could not find a clear motivation to modify the prior art to teach these claimed advantages.
Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662